Name: 2011/237/CFSP: Political and Security Committee Decision Atalanta/1/2011 of 13Ã April 2011 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: Africa;  criminal law;  European construction;  international security;  defence;  personnel management and staff remuneration
 Date Published: 2011-04-14

 14.4.2011 EN Official Journal of the European Union L 100/72 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/1/2011 of 13 April 2011 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2011/237/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6 of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander. (2) On 26 November 2010, the PSC adopted Decision Atalanta/5/2010 (2) appointing Rear Admiral Juan RODRÃ GUEZ GARAT as EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. (3) The EU Operation Commander has recommended the appointment of Commodore Alberto Manuel Silvestre CORREIA as the new EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. (4) The EU Military Committee supports that recommendation. (5) In accordance with Article 5 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Commodore Alberto Manuel Silvestre CORREIA is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. Article 2 This Decision shall enter into force on 14 April 2011. Done at Brussels, 13 April 2011. For the Political and Security Committee The Chairman O. SKOOG (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 320, 7.12.2010, p. 8.